DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 6/29/2022 has been considered and entered.
Claims 12 & 14 are currently amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
	Claims 1-19 are allowed over the prior art of record.
      Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 5-6, the prior art of record neither shows nor suggests a lighting assembly/a method of manufacturing a lighting device comprising all the limitations set forth in claims 1, 5-6, particularly comprising the limitations of a plastic layer at least on top of the lead frame, the plastic layer comprising vias above the metal areas that are each completely filled with electrical conductive material, the plurality of metal areas of the lead frame being exposed from the plastic layer such that a bottom surface of the plastic layer and a bottom surface of the metal areas forms a bottom-most surface of the lighting assembly, the at least one point-like light source being disposed in direct contact with a first surface of the plastic layer facing away from the lead frame, in direct contact with the electrical conductive material in the vias, and in electrical contact and thermal contact with the plurality of metal areas of the lead frame through the vias; and one or more conductive traces on the first surface of the plastic layer facing away from the lead frame and electrically insulated from the metal areas of the lead frame.
Claims 2-4, 7-19 are allowed being dependent on allowed base claims 1, 5 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875